DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Knotts US 5,381,704.
Knotts discloses:
Claim 1, A pinion (40) including a plurality of pins (120) as teeth, the pinion comprising: a first plate (46) interconnecting first ends of the plurality of pins; and a second plate (140) spaced from the first plate in a rotation axis direction of the pinion, the second plate interconnecting second ends of the plurality of pins (see figure 5), wherein the second plate includes, on an outer peripheral edge of the second plate, recesses (see recess shown between instances of 148 in figure 5) each between two pins 
Claims 3 and 7 a cylinder (48, 158, see figures 9 and 10) covering an outer portion of each pin between the first plate and the second plate.
Claim 5, a pinion (40) including a plurality of pins (48) as teeth; and a crown gear (44) meshed with the pinion (see figure 5),a first plate (46) interconnecting first ends of the plurality of pins; and a second plate (140) spaced from the first plate in a rotation axis direction of the pinion, the second plate interconnecting second ends of the plurality of pins (see figure 5), wherein the second plate includes, on an outer peripheral edge of the second plate, recesses (see recess between instances of 148 in figure 5) each between two pins adjacent circumferentially, and the recesses recede inward from outer circumferential ends of the pins (see figure 5).
Allowable Subject Matter

Claims 2, 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including the recesses include recesses that recede more inward than other recesses.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658